Citation Nr: 0515517	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The case was remanded by the Board in decisions in December 
2000, March 2003, and November 2003.  The RO continued to 
deny the claim, SSOC's were issued and the case has been 
returned to the Board for final appellate review.

The veteran provided testimony before a Hearing Officer at 
the RO in April 1999, of which a transcript is of record.

Nonservice-connected pension benefits have been assigned 
since June 30, 1999.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue of PTSD at this time.

2.  The evidence reflects that the veteran was exposed to 
combat. 

3.  Credible evidence and medical opinion sustains that the 
veteran has an acquired psychiatric disorder to include PTSD 
which is a result of his active military service.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below with regard to PTSD.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran had active service from September 1970 to April 
1972.  After a brief time in Germany, he was sent to Vietnam 
and remained there from July 1971 to July 1972.  During his 
time in Vietnam, his limited 201 file reflects that he was 
initially assigned to a support unit at Da Nang.  His 
official military occupational specialty (MOS) was as a heavy 
vehicle driver, and then as a light machinery transport 
operator, both jobs of which he did while assigned to the 
563rd and 666th Transportation units incountry.  He was 
certified as participating in the 13th Unnamed Campaign and 
became an expert in his use of the M-16 rifle.  An attempt to 
obtain further records for these units was not productive, 
including a search for any records for the 57th 
Transportation Battalion, the unit to which the 563rd Co. had 
been attached.  In fact, service department researchers have 
stated that they do not know where that unit was assigned in 
1972.

The veteran has described inservice incidents and alleged 
stressors on several occasions.  In a VA Form 21-4138 in 
November 1997, he indicated that in the early summer of 1971, 
he had been in a convoy from Chu Lai where he saw dead bodies 
all over the place with their eyes popped out of their heads; 
they were missing limbs and others were blown up.  He said 
that when in Da Nang they were under constant rocket fire.  
He had also been in Phu Bai later in the year and came under 
a lot of rocket fire, and saw many dead people.  He recalled 
one incident going through Chu Lai and seeing two dead 
babies.  He has expanded on these incidents during therapy 
sessions, reports of which are in the file.

A statement is of record from  CD, M.D., associated with a VA 
facility, dated in October 1997, to the effect that the 
veteran had been his patient and had been diagnosed as having 
alcohol dependence and PTSD.

Various VA evaluations have been inconclusive as to an early 
psychiatric diagnosis although he has been noted to have 
elements of depression, anxiety, anger, alcohol and other 
substance abuse, and PTSD.  

VA examinations since the mid-1990's show primary diagnoses 
of PTSD.  This diagnosis has been supported by extensive 
testing procedures, reports from which are in the file.   

In addition to the veteran's testimony at the hearing, he has 
submitted statements from family members as to his post-
service problems with depression and PTSD.  

His recent Global Assessment of Functioning (GAF) Scores have 
ranged from 22 to 30-35 on several occasions.  

The veteran has provided statements as to his recalled 
stressors.  It is noteworthy that one of his most significant 
initial evaluations and care by VA came after his own baby 
died and he began to relive the alleged stressor "dead 
baby" incident in Chu Lai.  He has been abusive at times, 
and has endeavored to commit suicide on more than one 
occasion. 

In opinions which are in the file, VA psychiatrists have 
specifically concluded that his PTSD is the result of Vietnam 
era inservice stressors.

His family, including his mother, has provided candid 
appraisals of his deterioration since, and apparently related 
to, Vietnam service.

And while he has not been able to provide stressor 
information which could be specifically collaterally 
confirmed in official records, that does not mean that he has 
not been able to provide considerable credible information, 
and much of it is independently corroborated.  His alleged 
stressors are also entirely consistent with the nature of his 
service and the locations of that service at the time in 
which he was incountry.

Moreover, in his case, his documented participation in combat 
also lends credibility to these statements, and in fact, 
certain stressors may be stipulated.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service experience, have been both 
entirely consistent and credible.   

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's service.  

The Board appreciates the efforts made by his family to 
corroborate his behavior in and since service.  And the 
veteran has been quite candid, including in his testimony.  
All in all, the Board is convinced by the credible evidence 
of record that the veteran's service was consistent with 
combat, and as such, his own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD.  A review of the 
clinical data associated with his treatment reflects that his 
symptoms are almost entirely related to his alleged service 
experiences.  It is acknowledged that the evidentiary record 
in this case is not as solid as one might wish, but there is 
nothing to indicate that there is anything else of record 
which would make the data any more convincing or persuasive.  
And what information is in the file is reasonably supportive 
of the veteran's allegations, without significant evidence to 
the contrary.

In view of the foregoing, the Board finds that there is 
sufficient positive evidence to conclude that the probative 
weight of the positive and negative evidence is, if not 
clearly in the veteran's favor, at least in approximate 
balance.  

The Board finds that the evidence is in relative equipoise, 
and concludes that the veteran's acquired psychiatric 
disorder, most prevalently diagnosed as PTSD, is reasonably 
the result of his service, and service connection is in 
order.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 49.


 
ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


